COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Jasmine Laura Maynes v. The State of Texas

Appellate case number:      01-18-00356-CR

Trial court case number:    16-CR-2586

Trial court:                122nd District Court of Galveston County

       On June 25, 2019, the Clerk of this Court issued a notice directing the trial court to
prepare and file with this Court a supplemental clerk’s record containing the Judgment of
Conviction by Court—Waiver of Jury Trial, signed April 4, 2018, in the
above-referenced trial court proceeding. The trial court clerk has responded that the
requested document is included in the clerk’s record filed in this appeal on July 2, 2018.
However, the clerk’s record filed in this appeal includes the trial court’s judgment in trial
court case number 16-CR-2585 and does not include the judgment in trial court case
number 16-CR-2586.
       Accordingly, the trial court clerk is directed to file a supplemental clerk’s
record containing the Judgment of Conviction by Court—Waiver of Jury Trial in
trial court case number 16-CR-2586 within 7 days of the date of this order. See TEX.
R. APP. P. 34.5(a)(5), (c)(1), (3).

Judge’s signature: /s/ Russell Lloyd
                    Acting individually         Acting for the Court

Date: ___July 2, 2019__